Case 2:19-cv-18713-KM-ESK Document 69 Filed 08/11/21 Page 1 of 2 PageID: 580




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


                                               :
                                               : Civil Action No. 2:19-cv-18713-KM-ESK
AMERITAS LIFE INSURANCE CORP.,                 :
                                               :
                       Plaintiff,              :
                                               :
        v.                                     :
                                               :
WILMINGTON TRUST, N.A.,                        :
                                               :
                       Defendant.              :
                                               :



TO THE CLERK:

       Kindly enter the appearance of Jill A. Guldin, FisherBroyles LLP, as co-counsel on behalf

of Plaintiff, Ameritas Life Insurance Corp. (“Ameritas”), in the above-captioned matter.


                                             FISHER BROYLES, LLP

                                             By:     /s/ Jill A. Guldin
                                             Jill A. Guldin, Esquire
                                             100 Overlook Center, Second Floor
                                             Princeton, NJ 08540
                                             Telephone: (856) 494-0869
                                             Facsimile: (856) 494-1566
                                             Email: jill.guldin@fisherbroyles.com

                                            Attorneys for Plaintiff, Ameritas Life Insurance Corp.
Case 2:19-cv-18713-KM-ESK Document 69 Filed 08/11/21 Page 2 of 2 PageID: 581




                                CERTIFICATE OF SERVICE

       I, Jill A. Guldin, do hereby certify that on August 11, 2021, a true and correct copy of the

foregoing Entry of Appearance was served on all counsel of record electronically via the Court’s

ECF system when uploaded for filing, or alternatively via U.S. Mail, postage prepaid.




                                             BY:     /s/ Jill A. Guldin
                                                     Jill A. Guldin, Esquire
